Case 2:20-cv-04596-PA-MAA Document 30 Filed 11/20/20 Page 1 of 1 Page ID #:121


 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   MIGUEL HERNANDEZ,                            CV 20-4596 PA (MAAx)

12                Plaintiff,                      JUDGMENT
13         v.
14   GEYATH IBRAHIM et al.,
15                Defendants.
16
17
18         Pursuant to the Court’s November 20, 2020 Minute Order dismissing this action for
19   failure to comply with the Court’s Order Setting Scheduling Conference,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: November 20, 2020                        _________________________________
                                                                Percy Anderson
25                                                     UNITED STATES DISTRICT JUDGE
26
27
28
